DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          DR. ALLAN VOCE,
                              Appellant,

                                   v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                             No. 4D20-2414

                         [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
062016CA002636AXXXCE.

  Samuel D. Lopez of Samuel D. Lopez, P.A., Southwest Ranches, for
appellant.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.